Report of the Special Master received and ordered filed. Exceptions to the Report, with supporting briefs, may be filed by the parties. Such exceptions must be received by the Clerk and served upon opposing counsel on or before 3 p.m., March 1, 1993. Reply briefs, if any, must be received by the Clerk and served upon opposing counsel on or before 3 p.m., March 31, 1993. This Court’s Rule 29 does not apply. The case is set for oral argument during the session beginning April 19, 1993.
Justice Souter took no part in the consideration or decision of this order.
[For earlier order herein, see, e. g., ante, p. 805.]